     Case 2:20-cv-01919-RFB-VCF Document 42 Filed 06/09/21 Page 1 of 3



 1   FENNEMORE CRAIG, P.C.
     Shannon S. Pierce, NV Bar No. 12471
 2   Wade Beavers, NV Bar No. 13451
     7800 Rancharrah Parkway
 3   Reno, Nevada 89511
     Telephone: (775) 788-2200
 4   Facsimile: (775) 786-5000
     Email: spierce@fennemorelaw.com;
 5   wbeavers@fennemorelaw.com
     Attorneys for Valley Electric Association, Inc.
 6

 7                               UNITED STATES DISTRICT COURT

 8                                       DISTRICT OF NEVADA

 9

10   ANGELA EVANS. an individual,
                                                            Case No. 2:20-cv-00986-RFB-VCF
11                         Plaintiff,

12            vs.

13   VALLEY ELECTRIC ASSOCIATION, INC.;
     DOES I through X; and ROE Corporations XI
14   through XX, inclusive,

15                         Defendants.

16   ANGELA EVANS,                                          Case No. 2:20-cv-01919-RFB-VCF

17                         Plaintiff,

18            vs.
                                                          STIPULATION AND [PROPOSED]
19   NYE COUNTY SHERIFF’S OFFICE, a political             ORDER           TO CONTINUE
     subdivision of the State of Nevada; DAVID            REBUTTAL EXPERT DEADLINE
20   BORUCHOWITZ, individually,                           (First Request)

21                         Defendants.

22

23            ANGELA EVANS (“Evans”), VALLEY ELECTRIC ASSOCIATION, INC. (“Valley

24   Electric”); NYE COUNTY SHERIFF’S OFFICE (“NCSO”), and DAVID BORUCHOWITZ

25   (collectively, the “Parties,” and each a “Party”), by and through their respective counsel, stipulate

26   as follows:

27            WHEREAS, the deadline to disclose rebuttal experts is currently set for June 11, 2021

28   [ECF No. 49];

     18487382.2
     Case 2:20-cv-01919-RFB-VCF Document 42 Filed 06/09/21 Page 2 of 3



 1            WHEREAS, Plaintiff has represented that her damages expert is not available for
 2   deposition until after the rebuttal expert deadline has passed, which impacts Defendants’ ability to
 3   timely complete their rebuttal expert report;
 4            WHEREAS, Defendant Valley Electric Association, Inc. issued a subpoena and deposition
 5   notice scheduling the deposition of Plaintiff’s Human Resources expert, Ms. Coneisha Sherrod, for
 6   June 8, 2021;
 7            WHEREAS, the Sherrod deposition did not go forward as previously scheduled, which
 8   impacts Valley Electric Association, Inc.’s ability to timely complete its rebuttal expert report;
 9            NOW THEREFORE, in light of the foregoing, all parties stipulate and agree that the
10   deadline for disclosing rebuttal experts, currently set for June 11, 2021, is continued by thirty-one
11   (31) days to July 12, 2021 (the thirtieth day, July 11, 2021, being a Sunday). Any depositions of
12   rebuttal experts (or other witnesses that a party intends to offer to rebut the rebuttal expert) may
13   occur within thirty (30) days after July 12, 2021.
14            Pursuant to LR IA 6-1, the parties state that while the rebuttal deadline has necessarily been
15   extended as a result of two (2) prior requests to extend the discovery cut-off, this is the first request
16   directed at continuing only the rebuttal expert disclosure. Good cause exists for this extension, as
17   one of Plaintiff’s experts has been unavailable for deposition, and the other did not appear for her
18   deposition as noticed. Pursuant to LR 26-3, the parties note that at least five (5) additional
19   depositions are already noticed and/or will otherwise move forward in this matter. The parties
20   submit this stipulation not for purposes of delay, but because Defendants have not yet been able to
21   depose individuals that Plaintiff has identified as experts.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28
                                                       2
     18487382.2
     Case 2:20-cv-01919-RFB-VCF Document 42 Filed 06/09/21 Page 3 of 3



 1            The parties seek only to continue the rebuttal expert deadline. No other deadlines are
 2   affected, and no trial date has been set.
 3            IT IS SO STIPULATED.
 4   Dated this 8th day of June, 2021.             Dated this 8th day of June, 2021.
 5   MARQUIS AURBACH COFFING                       LAGOMARSINO LAW
 6

 7   By:     /s/ James A. Beckstrom                By:     /s/ Andre M. Lagomarsino
 8         Craig R. Anderson, Esq.                       Andre M. Lagomarsino, Esq.
           Nevada Bar No. 6882                           Nevada Bar No. 6711
 9         James A. Beckstrom, Esq.                      Cory M. Ford, Esq.
           Nevada Bar No. 14032                          Nevada Bar No. 15042
10         10001 Park Run Drive                          3005 W. Horizon Ridge Pkwy., #241
           Las Vegas, Nevada 89145                       Henderson, NV 89052
11         Attorneys for Defendants Nye County           Attorneys for Plaintiff
           Sheriff’s Office & David Boruchowitz
12

13   Dated this 8th day of June, 2021.             Dated this 8th day of June, 2021.
14   GABROY LAW OFFICES                            FENNEMORE CRAIG, P.C.
15

16
     By:    /s/ Christian Gabroy                   By:      /s/ Shannon S. Pierce
17         Christian Gabroy, Esq.                        Shannon S. Pierce, Esq.
           Nevada Bar No. 8805                           Nevada Bar No. 12471
18         Kaine Messer, Esq.                            Wade Beavers, Esq.
           Nevada Bar No. 14240                          Nevada Bar No. 13451
19         The District at Green Valley Ranch            7800 Rancharrah Pkwy.
           170 South Green Valley Pkwy., Ste 280         Reno, NV 89511
20         Henderson, NV 89012                           Attorneys for Valley Electric
           Attorneys for Plaintiff                       Association, Inc.
21
     THE SANFORD FIRM
22
     By:     /s/ Brian P. Sanford                       IT IS SO ORDERED.
23         Brian J. Sanford, Esq.
24         (Pro Hac Vice)
           Elizabeth J. Sanford, Esq.                   ___________________________________
25         (Pro Hac Vice)
                                                        Cam Ferenbach
           1910 Pacific Ave., Suite 15400
26                                                      United States Magistrate Judge
           Dallas, TX 75201
           Attorneys for Plaintiff
27                                                               6-9-2021
                                                        Dated:_____________________________
28
                                                    3
     18487382.2
